PER CURIAM.
In this disciplinary proceeding the report of the referee has been filed, but neither The Florida Bar nor respondent, Henry R. Barksdale, has filed a petition for review.
The referee found that Barksdale has misappropriated trust funds of a client. He also found various mitigating circumstances. The referee then recommended that the following judgment be entered:
I. That the respondent, Henry R. Barksdale, be found guilty by the Court of misconduct justifying disciplinary measures.
II. That the respondent be suspended from the practice of law for the term of two years, and that at the end of said term of suspension he be reinstated only upon proof of rehabilitation and restitution to the estate of Margaret Berger of the sum of $25,769.37, plus interest thereon from February 9th, 1979, at the rate of ten percent per annum. That in the event the estate has been paid the loss from the Clients’ Security Fund of The Florida Bar, then restitution should be made to said Fund.
III. That upon reinstatement respondent be placed on probation for three years conditioned upon his compliance with all Integration Rules of The Florida Bar, and upon his total abstinence from alcoholic beverages.
*115IV. That respondent pay the costs of these proceedings in the sum of $800.79 within thirty days from the date of the Court’s judgment herein.
There being no petition for review, the recommendation of the referee is adopted as the judgment of this Court.
The suspension shall be effective March 2, 1981, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND and McDONALD, JJ., concur.
ALDERMAN, J., dissents with an opinion.